Citation Nr: 0505490	
Decision Date: 02/28/05    Archive Date: 03/04/05	

DOCKET NO.  03-29 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1978 to December 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 determination of the VARO 
in Indianapolis, Indiana, that denied entitlement to the 
benefit sought.


FINDINGS OF FACT

1.  The veteran has recurrent tinnitus.

2.  The 10 percent evaluation currently in effect represents 
the maximum schedular evaluation available for tinnitus.


CONCLUSION OF LAW

Entitlement to separate 10 percent disability ratings for 
tinnitus in each ear is not shown as a matter of law.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.25, 4.87, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  In 
this regard, VA will inform the veteran of what information 
and evidence that he needs to provide and what information 
and evidence VA will attempt to obtain in his behalf.  VA 
will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  Secondly, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103A.

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for bilateral service-connected tinnitus because there is 
no information or evidence that could substantiate the claim, 
as entitlement to separate ratings is barred by current 
Code 6260 and by the previous versions of Code 6260 as 
interpreted by a precedent opinion of the VA's General 
Counsel that is binding on all VA officials and employees.  
VAOPGCPREC 2-2004.  No other basis for an increased rating 
has been set forth in this appeal.

A review of the evidence of record discloses that the veteran 
was accorded an audiologic examination by VA in February 
2000.  The diagnoses included periodic tinnitus.  By rating 
decision dated in May 2000, service connection for tinnitus 
was granted.  A 10 percent rating was assigned, effective 
January 1, 1999.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from service-connected disability.  38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's tinnitus is currently rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  
At the time he filed his claim, Code 6260 provided the 
maximum 10 percent rating for recurrent tinnitus.  A note 
following the code stated that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Diagnostic Code 6260.

Subsequently, Code 6260 was amended, effective June 13, 2003.  
The new version of Code 6260 still assigns a maximum 
10 percent evaluation for recurrent tinnitus.  However, the 
Notes following the diagnostic code now include the 
following:

Note (1):  A separate evaluation for tinnitus may be combined 
with an evaluation under Diagnostic Codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2):  Only a single evaluation is to be assigned for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.

Note (3):  Objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) is not to be evaluated under Code 6260, but 
rather is to be evaluated as part of any underlying condition 
causing it.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 
(effective from June 13, 2003).

The veteran and his representative assert that he is entitled 
to separate 10 percent ratings for each ear for tinnitus.  
However, both the old and new rating criteria allow a maximum 
10 percent rating for tinnitus.  The Board observes that the 
summary information accompanying the regulatory changes to 
the rating criteria for evaluating tinnitus specifically 
indicates that the addition of the Notes was intended to 
codify current standard VA practice of awarding a 10 percent 
rating for tinnitus, whether it was unilateral or bilateral, 
not to change the way tinnitus was evaluated.  Furthermore, 
as briefly noted above, VA's General Counsel has held that 
Code 6260 authorized a single 10 percent disability rating 
for tinnitus regardless of whether it was perceived as 
unilateral, bilateral, or in the head.  Therefore, separate 
ratings for tinnitus in each ear may not be assigned under 
Diagnostic Code 6260.  See VAOPGCPREC 2-2003.

Additionally, there is no applicable alternative diagnostic 
code under which the evaluation of the veteran's tinnitus 
might be increased.  As noted above, Code 6260 refers to the 
possibility that an evaluation for tinnitus might be combined 
with separate evaluations not only for impaired hearing 
(under Diagnostic Code 6100), as has been done in this case, 
but also for chronic suppurative otitis media, mastoiditis, 
and/or cholesteatoma (under Code 6200) or peripheral 
vestibular disorders (under Code 6204).  However, the veteran 
has not been diagnosed or granted service connection for 
chronic suppurative otitis media, mastoiditis, cholesteatoma, 
or a peripheral vestibular disorder.  Hence, there is no 
basis for an additional rating.

In his informal presentation in support of the claim, the 
representative argues that current case law mandates that 
each service-connected disability should be rated separately 
and the ratings then combined.  See, for example, Colayong v. 
West, 12 Vet. App. 524 (1999); Esteban v. Brown, 
6 Vet. App. 259 (1994).  Hence, it is argued, the veteran is 
entitled to separate ratings for tinnitus in each ear.  
However, as discussed in the General Counsel opinion, 
subjective tinnitus, which is what the veteran has, is 
defined as the perception of sound in the absence of an 
external stimulus that arises from the brain, not the ears.  
Therefore, the undifferentiated nature of the source of the 
noise, i.e., the brain, is the primary basis for VA's 
practice of rating tinnitus as a single disease entity.  See 
VAOPGCPREC 2-2003.  Therefore, for the purpose of rating 
tinnitus, the perception of sound in one or both ears is 
irrelevant and the assignment of separate ratings based on 
each ear would be inappropriate.  Furthermore, the amendment 
to Diagnostic Code 6260 definitively stating that only a 
single 10 percent disability rating is authorized for 
tinnitus merely restated the law as it existed both prior to 
and after the amendment.  Accordingly, the Board finds no 
basis to find the prior version of Code 6260 ambiguous.

In a case such as this, where the law, and not the facts, is 
dispositive, the claim should be denied due to a lack of 
legal entitlement under the law.  Accordingly, the claim for 
a disability rating in excess of 10 percent for tinnitus, to 
include separate compensable evaluations for each ear, is 
denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Finally, the Board has also considered whether an evaluation 
in excess of 10 percent is warranted for the veteran's 
tinnitus on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  However, the evidence of record does not 
demonstrate that the veteran's tinnitus has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition ever has required 
frequent hospitalization, or that tinnitus alone markedly 
interferes with employment so as to render impractical the 
application of the regular schedular standards.  Accordingly, 
an extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

The claim of entitlement to separate 10 percent disability 
ratings for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


